Citation Nr: 0010352	
Decision Date: 04/19/00    Archive Date: 04/28/00

DOCKET NO.  98 - 12 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

Entitlement to service connection for post-traumatic stress 
disorder.

Entitlement to service connection for residuals of a head 
injury, to include headaches, dizziness, and vertigo.  

Entitlement to service connection for tinnitus.

Entitlement to a compensable evaluation for iritis and 
uveitis.  

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back injury.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The veteran served on active duty from September 1951 to May 
1953, including service in the Republic of Korea.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of August 1997 from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina.

In his Substantive Appeal (VA Form 9), received in August 
1998, the veteran claimed clear and unmistakable error (CUE) 
in the RO decision of March 1955 which denied service 
connection for a back disability.  The RO has not addressed 
that issue, and it is referred to the RO for adjudicative 
action.  

The issues of service connection for post-traumatic stress 
disorder (PTSD), for a compensable rating for uveitis and 
iritis, and whether new and material evidence has been 
submitted to reopen a claim for service connection for a back 
injury are addressed in the Remand portion of this decision.


FINDINGS OF FACT

1.  The claims for service connection for residuals of a head 
injury, to include headaches, dizziness, and vertigo, are not 
plausible because inservice head trauma has not been 
demonstrated or diagnosed, and no competent medical evidence 
has been submitted creating a nexus between inservice trauma 
or pathology and postservice headaches, dizziness, and 
vertigo.  

2.  The claim for service connection for tinnitus is not 
plausible because tinnitus has not been clinically 
demonstrated or diagnosed, and no competent medical evidence 
has been submitted creating a nexus between inservice trauma 
or pathology and any current tinnitus.


CONCLUSIONS OF LAW

1.  The claims for service connection for residuals of a head 
injury, to include headaches, dizziness, and vertigo, are not 
well-grounded because inservice head trauma has not been 
demonstrated or diagnosed, and no competent medical evidence 
has been submitted creating a nexus between inservice trauma 
or pathology and postservice headaches, dizziness, and 
vertigo.  38 U.S.C.A. §§ 1110, 5107(a) (West 1991);  Caluza 
v. Brown,  7 Vet. App. 498 (1995), affirmed per curiam,  78 
F.3d 604 (Fed. Cir. 1996).

2.  The claim for service connection for tinnitus is not 
well-grounded because tinnitus has not been demonstrated or 
diagnosed, tinnitus was not shown in service by lay or 
medical evidence, and no competent medical evidence has been 
submitted creating a nexus between inservice trauma or 
pathology and claimed tinnitus.  38 U.S.C.A. §§ 1110, 5107(a) 
(West 1991).  Caluza v. Brown,  7 Vet. App. 498 (1995), 
affirmed per curiam,  78 F.3d 604 (Fed. Cir. 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board must determine whether the 
veteran has submitted evidence of well-grounded claims of 
entitlement to service connection for residuals of a head 
injury, to include headaches, dizziness, and vertigo, and for 
tinnitus.  If he has not, his appeals must fail, and VA is 
not obligated to assist him in the development of the claims.  
38 U.S.C.A. § 5107(a) (West 1991).  The United States Court 
of Appeals for Veterans Claims (Court) has defined a well-
grounded claim as a plausible claim, one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski,  1 Vet. App. 78, 81 (1990).  It has also held that 
where a determinative issue involves a medical diagnosis or 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required.  Grottveit v. Brown,  
5 Vet. App. 91, 93 (1993).  For the reasons set forth below, 
the Board finds that the veteran has not met his burden of 
submitting evidence to support a belief that his claims of 
entitlement to service connection for residuals of a head 
injury, to include headaches, dizziness, and vertigo, and for 
tinnitus are well grounded.  38 U.S.C.A. § 5107(a) (West 
1991);  see Grottveit, 5 Vet. App. at 93;  Tirpak v. 
Derwinski,  2 Vet. App. 609 (1992);  Murphy, 1 Vet. App. at 
80.

Service Connection for Tinnitus and for Residuals of a Head 
Injury, Including Headaches, Dizziness, and Vertigo

A threshold requirement for the grant of service connection 
for a disability is that the disability claimed must be shown 
to be present.  38 U.S.C.A. § 1110, 1131 (West 1991).  The 
Court has interpreted the requirement of current disability 
thus:

Congress specifically limits entitlement 
to service connected disease or injury to 
cases where such incidents have resulted 
in a disability.  See  38 U.S.C.A. 
§§ 1110, 1131(West 1991).  In the absence 
of proof of a present disability there 
can be no valid claim.  Brammer v. 
Derwinski,  3 Vet. App. 223, 225 (1992).  

In the instant appeal, there has been no demonstration, 
diagnosis, or other showing that the veteran has tinnitus or 
residuals of a head injury, and the existence of tinnitus or 
residuals of a head injury have not been clinically 
demonstrated or diagnosed by competent medical evidence.  A 
comprehensive review of the veteran's entire medical record 
discloses no complaint, treatment, findings, or diagnosis of 
tinnitus or of residuals of a head injury.  

As noted, when a determinative issue involves a medical 
diagnosis or medical causation, competent medical evidence is 
required to establish a well-grounded claim.  Grottveit, 5 
Vet. App. at 93.  In the present case, the veteran has not 
submitted any competent medical evidence or opinion which 
supports his claim that he has tinnitus or residuals of a 
head injury.  The veteran cannot meet his initial burden of 
presenting a well-grounded claim by relying upon his own 
opinions as to medical matters.  Clarkson v. Brown,  4 Vet. 
App. 565 (1993);  Grottveit, 5 Vet. App. at 93.

Further, in order to establish a well-grounded claim, there 
must be (1) competent evidence of a current disability in the 
form of a medical diagnosis; as well as (2) 
evidence of incurrence or aggravation of a disease or injury 
in service in the form of lay or medical evidence; together 
with (3) evidence of a nexus between the inservice injury or 
disease and the current disability in the form of medical 
evidence.  Caluza v. Brown,  7 Vet. App. 498 (1995), affirmed 
per curiam,  78 F.3d 604 (Fed. Cir. 1996).  In this case, the 
requirement of item (1) is not satisfied as to the issue of 
service connection for tinnitus or for residuals of a head 
injury because the record contains no competent medical 
evidence of current tinnitus or residuals of a head injury in 
the form of a medical diagnosis.  

The requirement of item (2) is not satisfied as to the issues 
of service-connection for tinnitus and for residuals of a 
head injury, including headaches, dizziness, and vertigo, 
because the service medical records contain no evidence of 
incurrence or aggravation of tinnitus or of a head injury in 
service in the form of medical evidence or satisfactory lay 
evidence.  The Board notes that the veteran has not claimed 
that tinnitus was present during service.  Further, residuals 
of a head injury were not shown during active service, or on 
service separation examination, and headaches, dizziness, and 
vertigo were first shown many years after service and 
attributed to other causes by competent medical evidence.  
While the veteran has alleged that he sustained a head injury 
in an inservice truck accident, contemporaneous service 
medical records show that the accident occurred on May 23, 
1952; that two days after that accident the veteran reported 
blurred vision; and that ophthalmologic examination revealed 
acute, non-granular iritis of the left eye and an old healed 
inflammation of the left eye.  While the veteran subsequently 
received extensive treatment for those eye conditions, 
neither was shown to be related to any head trauma, and the 
service medical records are silent for findings or diagnoses 
of any head injury of any kind or description during active 
service.  In the absence of evidence of an inservice head 
injury, claims for service connection for disabilities 
claimed as secondary to a head injury are not plausible.  

In the absence of evidence of tinnitus or of a head injury 
during active service, consideration of the veteran's claims 
under the chronicity provisions of  38 C.F.R. § 3.303(b) and  
Savage v. Gober, 10 Vet. App. 488, 498 (1997) would not be 
productive.  While the veteran's assertions must generally be 
regarded as credible for purposes of determining whether a 
well-grounded claim has been submitted, the Court has held 
that a lay person, such as the veteran, is not competent to 
offer evidence that requires medical knowledge, such as the 
diagnosis or cause of a 
disability.  See Grottveit, at 93;  Espiritu v. Derwinski,  2 
Vet. App. 492, 495 (1992).  Thus, even if there were 
diagnoses of tinnitus or of a head injury, the veteran's 
opinions as to causation would not be sufficient to render 
his claims well-grounded. 

Accordingly, the requirement of item (2) is not satisfied as 
to the issues of service-connection for tinnitus and for 
residuals of a head injury, including headaches, dizziness, 
and vertigo.  

The Board further finds that the requirements of item (3) are 
not met with respect to the issue of entitlement to service 
connection for tinnitus and for residuals of a head injury, 
including headaches, dizziness, and vertigo,, because he has 
not submitted competent medical evidence which links or 
relates those disabilities to his period of active service.  
To the contrary, his private physician, Dr. Elliott, links 
dizziness and vertigo to his hypertension and to the several 
drugs currently being utilized to control that hypertension, 
or to possible labyrinthitis.  The Board notes that the 
record contains evidence that several anti-hypertensive 
medication have caused dizziness or vertigo in the veteran.  
To the same point, Dr. Elliott has diagnosed the veteran's 
headaches as muscle contraction headaches.  Although the 
veteran has contended that those disabilities were incurred 
during active service by noise exposure or when he jumped 
from a truck, the Board's review of the entire record 
discloses no competent medical evidence or opinion which 
links or relates the veteran's current tinnitus or any 
claimed residuals of a head injury, including headaches, 
dizziness, and vertigo, to his period of active duty.  While 
the veteran's assertions must generally be regarded as 
credible for purposes of determining whether a well-grounded 
claim has been submitted, the Court has held that a lay 
person, such as the veteran, is not competent to offer 
evidence that requires medical knowledge, such as the 
diagnosis or cause of a disability.  See Grottveit, at 93;  
Espiritu v. Derwinski,  2 Vet. App. 492, 495 (1992).  The 
appellant cannot meet his initial burden of presenting a 
well-grounded claim by relying upon his own opinions as to 
medical matters.  Clarkson v. Brown,  4 Vet. App. 565 (1993);  
Grottveit, at 93.  In the absence of competent medical 
evidence which links or relates the veteran's claimed 
tinnitus or residuals of a head injury, including headaches, 
dizziness, and vertigo, to his period of active service, 
those claims must be denied as not well grounded.  

The nexus requirements of item (3) may also be met where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period and still has such condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under the court's case law, lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well grounded on the basis of  38 C.F.R. 
§ 3.303(b) if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488 (1997).  In this case, tinnitus or 
residuals of a head injury were not shown by competent 
medical evidence during service or during any applicable 
presumptive period, continuity of symptomatology has not been 
demonstrated, and there is no competent medical evidence or 
opinion linking or relating the current tinnitus or residuals 
of a head injury to any inservice symptomatology or to a 
service-connected disability.  

In the absence of evidence of well-grounded claims for 
service connection for tinnitus or residuals of a head 
injury, including headaches, dizziness, and vertigo, those 
claims are denied. 



ORDER

Evidence of well-grounded claims for service connection for 
tinnitus and for residuals of a head injury, including 
headaches, dizziness, and vertigo, not having been submitted, 
those claims are denied. 


REMAND

Whether New and Material Evidence has been Submitted to 
Reopen a Claim for Service Connection for a Back Injury

In its recent decision in  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998), the Federal Court expressly rejected the standard 
for determining whether new and material evidence had been 
submitted, as set forth in  Colvin v. Derwinski, 1 Vet. App. 
171 (1991), and held that the regulatory standard set forth 
in  38 C.F.R. § 3.156(a) (1998) was the only correct 
standard. 

The cited regulation provides that:

New and material evidence means evidence 
which bears directly and substantially 
upon the specific matter under 
consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1999).

There is no longer a requirement that, in order to reopen a 
claim, the new evidence, when viewed in the context of all 
the evidence, both new and old, must create a reasonable 
possibility that the outcome of the case on the merits would 
be changed.  The cited decision in  Hodge, id., invalidated 
the standard for new and material evidence under Colvin and 
its progeny, and the additional evidence presented to reopen 
must be reviewed under the criteria provided under  38 C.F.R. 
§ 3.156(a) (1999).  Finally, for the purpose of determining 
whether a case should be reopened, the credibility of the 
evidence added to the record is to be presumed unless the 
evidence is inherently incredible or beyond the competence of 
the witness.  Justus v. Principi,  3 Vet. App. 510, 513 
(1992).

The RO has improperly adjudicated the veteran's attempt to 
reopen his claim for service connection for a back disability 
under the Colvin criteria, i.e., on the basis of whether the 
evidence, both new and old, creates a reasonable possibility 
that the outcome of the case on the merits would be changed.  
That is unacceptable, and the case is Remanded to the RO for 
readjudication, with application of the appropriate law and 
regulations and consideration of Hodge, id.  

A Compensable Rating for Uveitis and Iritis

A claim for an increased rating is generally well grounded 
when the appellant indicates that he has suffered an increase 
in disability.  Proscelle v. Derwinski,  2 Vet. App. 629 
(1992);  Drosky v. Brown, 10 Vet. App. 251 (1997).  In this 
case, the veteran has contended that he has experienced an 
increase in the severity of his service-connected uveitis and 
iritis, including redness of the eyes, a burning sensation, 
and blurred vision.  The record shows that he has not 
undergone an ophthalmologic examination since at least 1955, 
if then, and there are no current findings upon which to base 
a decision in this matter.  Further, the RO found the claim 
to be plausible, and addressed it on the merits as a well-
grounded claim.  Once a claim is found to be well-grounded, 
VA's duty to assist attaches.  38 U.S.C.A. § 5107(a);  Epps 
v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  Where there is a 
well-grounded claim for disability compensation or pension 
but medical evidence accompanying the claim is not adequate 
for rating purposes, a VA examination will be authorized.  
This paragraph applies to original and reopened claims as 
well as claims for increase submitted by a veteran, surviving 
spouse,  parent, or child.  Individuals for whom an 
examination has been scheduled are required to report for the 
examination.  38 C.F.R. § 3.326(b) (1999).  

In addition, the Board notes that the criteria for rating 
diseases of the eye have changed, effective July 12, 1999, 
and that the veteran has not been afforded an examination 
conducted by a licensed optometrist or ophthalmologist to 
evaluate his visual impairment or other manifestations of 
such disability.  See  38 C.F.R. Part 4, §§ 4.75(a)-(f), 4.76 
(1999).  In addition, choroidopathy (Diagnostic Code 6000), 
including uveitis, iritis, cyclitis, and choroiditis, is now 
rated under a General Formula for Diagnostic Codes 6000 
Through 6009.  

Pursuant to Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
where a law or regulation changes after the claim has been 
filed or reopened before administrative or judicial review 
has been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
VA Secretary to do otherwise and the Secretary did so.  The 
veteran filed his claim for a compensable rating for uveitis 
and iritis in February 1997.  

The claim for a compensable rating for uveitis and for iritis 
is Remanded to the RO for an examination by a licensed 
optometrist or ophthalmologist in order to determine the 
visual impairment resulting from the service-connected 
disabilities under both the old and the new criteria.  
Thereafter, the RO will evaluate the veteran's bilateral eye 
disability under the old criteria, found at 38 C.F.R. Part 4, 
§ 4.84a, Diagnostic Codes 6000 (uveitis) and 6003 (iritis) 
(1999), and under the new criteria, found at  38 C.F.R. Part 
4, § 4.79, Diagnostic Code 6000 (as amended Juky 12, 1999),in 
order to determine which criteria produce the most favorable 
result for the veteran.  

Service Connection for PTSD

The Board finds that the veteran's claim for service 
connection for PTSD has not been properly developed.  The 
record shows that the veteran served in the Republic of Korea 
during the Korean War; that he was a member of Company "D", 
578th Combat Engineers; that he sustained a back injury in a 
truck accident near Yongdong Po on May 23, 1952; that while 
he was subsequently diagnosed with a conversion reaction, the 
predisposition associated with that diagnosis included marked 
stress due to combat service in Korea.  

A well-grounded claim for service connection for PTSD has 
been submitted when there is "[1] medical evidence of a 
current [PTSD] disability; [2] lay evidence (presumed to be 
credible for these purposes) of an in-service stressor, which 
in a PTSD case is the equivalent of in-service incurrence or 
aggravation; and [3] medical evidence of a nexus between 
service and the current PTSD disability."  Cohen, 10 Vet. 
App. at 137 (citations omitted).  After Cohen, a claim which 
contains a VA or private provider diagnosis of PTSD and 
relates the condition to the veteran's unverified history of 
a stressor during his military service will almost always be 
well-grounded.  See also Gaines v. West,  11 Vet. App. 353 
(1998). (comparing a well-grounded PTSD claim to a claim for 
which service connection for PTSD may be awarded).  In this 
case, a well-grounded claim for service-connection for PTSD 
has been submitted.  Once a PTSD claim is found to be "well-
grounded," VA's duty to assist attaches.  38 U.S.C.A. § 
5107(a);  Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  

In April 1997, the United States Court of Appeals for 
Veterans Claims (Court) issued its opinion in  Cohen v. 
Brown, 10 Vet. App. 128 (1997).  This decision substantially 
modified prior decisions dealing with service connection for 
PTSD, and relied strongly on the November 1996 amendments to 
VA regulations for evaluating psychiatric disorders.  See 38 
C.F.R. §§ 4.125-4.132 (1996) (as amended at 61 Fed. Reg. 
52695-52702 (1996)).  The revised regulations specifically 
adopt the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, 1994 (DSM-IV) of the American 
Psychiatric Association, for the purpose of determining 
service connection for PTSD.  

Pursuant to the Cohen decision, the provisions of  38 C.F.R. 
§ 3.304(f) were amended, effective March 7, 1997, to read as 
follows: Service connection for post-traumatic stress 
disorder requires medical evidence diagnosing the condition 
in accordance with [38 C.F.R. § 4.125(a) - i.e., a diagnosis 
in conformity with DSM-IV]; a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor. (Amended to 
reflect the holding of Cohen v. Brown, 10 Vet. App. 128 
(1997), effective March 7, 1997.)  

Where the veteran claims that he "engaged in combat," and 
that his PTSD derives from a combat-related stressor,  38 
U.S.C. 1154(b) may require that the veteran's statements be 
accepted as sufficient proof of the existence of the 
stressor.  This is the case even if the only evidence showing 
that the veteran "engaged in combat" is not service 
department evidence, but "other supportive evidence."  See 
West v. Brown, 7 Vet. App. 70, 76 (1994).  COVA has observed 
that this "serves to provide an almost unlimited field of 
potential evidence to be used to 'support' a determination of 
combat status."  See Gaines, 11 Vet. App. 353 (1998).  If a 
veteran claims that a combat-related stressor occurred, VA 
must make a determination as to whether or not the veteran 
"engaged in combat with the enemy."  See Gaines, 11 Vet. 
App. 353 (1998);  Zarycki, 6 Vet. App. at 98.  

Further, in  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996), 
the Federal Circuit Court held that  38 U.S.C.A. § 1154(b) 
requires a three-step sequential analysis that must be 
undertaken when a combat veteran seeks benefits under the 
method provided by that statute.   First, it must be 
determined whether the veteran has proffered "satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease."  Secondly, it must be determined 
whether the proffered evidence is "consistent with the 
circumstances, conditions, or hardships of such service."  
If these two inquiries are met, VA "shall accept" the 
veteran's evidence as sufficient proof of service connection, 
even if no official record of such incurrence exists.  If a 
veteran satisfies both of these inquiries mandated by the 
statute, a factual presumption arises that the alleged injury 
or disease is service connected.  However, the presumption is 
rebuttable.  Thus, as the third step in the analysis, it must 
be determined whether VA has met its burden of rebutting the 
presumption of service connection by "clear and convincing 
evidence to the contrary."  

The C&P examination is also the appropriate point at which to 
clarify whether a current PTSD diagnosis is appropriate under 
the DSM-IV diagnostic criteria.  See Cohen, 10 Vet. App. at 
142.  The existence of the claimed stressor should be 
verified prior to a medical examination.  A diagnosis of 
PTSD, related to service, which is based on an examination 
which relied upon an unverified history is inadequate.  
Cohen, 10 Vet. App. at 140;  West v. Brown, 7 Vet. App. 70, 
77 (1994).

Where records available to the rating board do not provide 
objective or supportive evidence of the alleged inservice 
traumatic stressor, it is necessary to develop this 
evidence."  MANUAL M21-1, Part VI, 7.46(f)(2).  This 
includes providing the claimed stressor information to the 
United States Army and Joint Services Environmental Support 
Group (ESG) [now the United States Armed Services Center for 
Research of Unit Records (USASCRUR)] for verification.  If 
verification is not undertaken (e.g., if VA determines that 
the veteran's description of the events of his service lacks 
the specificity required for verification and, as a result, 
his claimed stressors have proved unverifiable), the Court 
has held that the absence of verification, by itself, does 
not provide a legally adequate basis for discounting the 
existence of the stressor.  See Gaines, 11 Vet. App. at 353.  
Instead, VA "must analyze the credibility and probative 
value of [all] the evidence, account for the evidence that it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the veteran."  Gaines, 11 Vet. App. 353 (1998), citing 
Caluza, 7 Vet. App. at 506; Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 
(1992); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Where verification is done, the RO must allow the veteran to 
supplement his statement and reevaluate it if USASCRUR is 
able to verify some, but not all, of the stressor 
information, or suggests additional sources for verification.  
See Cohen, 10 Vet. App. at 148-149, citing Zarycki, 6 Vet. 
App. at 99-100.  

In any case, where evidence (including statements or hearing 
testimony) supports the veteran's position that he was 
engaged in combat, VA must consider the benefit of the doubt 
rule under  38 U.S.C. §5107(b), and "provide a satisfactory 
explanation as to why the evidence was not in equipoise."  
Gaines, 11 Vet. App. at 353, citing Cohen, 10 Vet. App. at 
151; Williams v. Brown, 4 Vet. App. 270, 273-74 (1993).  The 
rule applies as well in the analysis of non-combat stressors 
and of "competing" diagnoses of the veteran's mental 
status.  See Williams, supra;  Gilbert, 1 Vet. App. at 54-59.

The Board notes that the RO failed in its duty to assist the 
veteran in developing the evidence with respect to his 
claimed stressors, although the veteran has submitted a well-
grounded claim, and finds that Remand is warranted for 
further development of the veteran's claim for service 
connection for PTSD.  As noted, the record shows that the 
veteran served in the Republic of Korea during the Korean 
War; that he was a member of Company "D", 578th Combat 
Engineers; that he sustained a back injury in a truck 
accident near Yongdong Po on May 23, 1952; and that while he 
was subsequently diagnosed with a conversion reaction, the 
predisposition associated with that diagnosis was shown to 
include marked stress due to combat service in Korea.  

The above-cited evidence constitutes "credible supporting 
evidence" that the veteran served in combat against the 
enemy during the Korean War.  Many of the veteran's stressors 
involve the tram, a system for transporting dead and wounded 
troops to the rear area for disposition.  He has further 
cited a number of traumatic experienced in his stressor 
statements and Substantive Appeal.  He has asked that the RO 
take action to obtain evidence verifying his claimed 
stressors from USASCRUR, to include unit histories, daily 
journals, operational reports, lessons learned, morning 
reports, and after action reports.  

USASCRUR often reports the existence of "morning reports" 
or similar records at National Archives and Records 
Administration (NARA).  In such a case, VA should request the 
information from NARA.  See 38 C.F.R. 3.159.  If NARA 
indicates that payment of a fee is required before this 
information will be provided, VA's duty to assist is 
fulfilled if the RO (1) notifies the claimant of the 
existence of the records, (2) advises him or her that it is 
their obligation to pay any fees associated with obtaining 
copies of records maintained by Federal, state, or local 
agencies or private sources, and (3) advises the claimant 
that the ultimate responsibility for furnishing such evidence 
rests with the claimant.  See 38 C.F.R. 3.159(c); VAOPGCPREC 
7-95 (1995); MANUAL M21-1, Part III, ch. 1, para. 1.05.  

The Court held that a remand by the Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders.  The Court 
further held that a remand by the Court or the Board imposes 
upon the Secretary of Veterans' Affairs a concomitant duty to 
ensure compliance with the terms of the remand, either 
personally or as [] "the head of the Department."  
38 U.S.C.A. § 303 (West 1991).  Further, the Court stated 
that where the remand orders of the Board are not complied 
with, the Board itself errs in failing to ensure compliance.  
Stegall v. West,  11 Vet. App. 268 (1998).  All cases 
returned to the Board which do not comply with the 
instructions of the Board remand will be returned to the RO 
for further appropriate action as directed.  

The case is Remanded to the RO for the following actions:

1.  The RO should ask the veteran to 
identify specific names, addresses, and 
approximate dates of treatment for all 
private or VA health care providers from 
whom he has received treatment for any 
disability currently at issue, including 
PTSD.  With any necessary authorization 
from the veteran, the RO should attempt 
to obtain copies of all pertinent records 
identified by the veteran that have not 
been previously secured.  

2.  The RO should ask the National 
Personnel Records Center (NPRC) to make a 
further search for additional service 
medical records and service 
administrative records of the veteran 
from his period of active service, to 
include any psychiatric file of the 
veteran maintained at that facility.  

3.  Thereafter, complete copies of 
veteran's "stressor" stories, including 
his VA Form 9, and any and all responses 
received to the stressor development 
letters, together with a copy of the 
veteran's DD Forms 214, and his complete 
service administrative records (DA-20 and 
201 file) for his period of active 
service from September 1951 to May 1953, 
including his service in the Republic of 
Korea, should be forwarded to the United 
States Armed Services Center for Research 
of Unit Records (USASCRUR), 7798 Cissna 
Road, Suite 101, Springfield, Virginia 
22150-3197, for verification of the 
stressor stories.  All information 
available should be included in the first 
mailing.  If USASCRUR requests additional 
or clarifying information other than that 
already provided, all such information 
should be promptly obtained and 
forwarded.  

4.  Following receipt of the evidence 
requested, the RO should schedule an 
examination of the veteran by a  VA 
psychiatrist experienced in evaluating 
and diagnosing post-traumatic stress 
disorders to determine the diagnoses of 
all psychiatric disorders that are 
present. The claims file must be made 
available to and be reviewed by the 
examiner prior to the examination.  The 
psychiatric examination is to be 
conducted in accordance with the fourth 
edition of the Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV).  The 
examiner should determine the extent, 
etiology and correct diagnosis of any 
psychiatric disability found to be 
present, and reconcile conflicting 
diagnoses.  In determining whether or not 
the veteran has PTSD due to an inservice 
stressor, the examiner is hereby notified 
that only the verified history reported 
by USASCRUR, or detailed in the service 
medical, personnel and administrative 
records, or specifically verified by the 
RO, may be relied upon.  If the examiner 
believes that PTSD is the appropriate 
diagnosis, he or she must specify the 
evidence relied upon to determine the 
existence of the stressors and 
specifically identify which stressor(s) 
detailed in the USASCRUR report; the 
service medical, personnel and 
administrative records; or verified by 
the RO is (are) responsible for that 
conclusion.  Any and all opinions 
expressed must be accompanied by a 
complete rationale.  

5.  The RO should schedule an examination 
of the veteran by a licensed optometrist 
or ophthalmologist to determine the 
current nature, extent, and disabling 
manifestations of his service-conneceted 
uveitis and iritis, if any.  The 
examination should be conducted under the 
criteria set forth at  38 C.F.R. Part 4, 
§§ 4.75(a)-(f), 4.76, and 4.79 (as 
amended effective July 12, 1999), with 
specific reference to the General Formula 
for Diagnostic Codes 6000 Through 6009, 
and all findings must be reported in 
detail.  

6.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, or if any 
requested opinions are not provided, or 
if the report(s) of VA examinations do 
not affirmatively reflect that the 
examiners have reviewed the veteran's 
claims file, such examination report(s) 
is/are inadequate and appropriate 
corrective action should be implemented 
prior to returning the case to the Board.

7.  Thereafter, the RO should undertake 
any other indicated development and 
readjudicate the issues of entitlement to 
service connection for PTSD, in light of 
the additional evidence obtained; 
readjudicate the claim for a compensable 
rating for uveitis and iritis; and 
readjudicate the issue of whether new and 
material evidence has been submitted to 
reopen the claim for service connection 
for a back injury under the criteria set 
out in Hodges, id.  

8.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Quarles v. 
Derwinski,  3 Vet. App. 129 (1992);  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a Supplemental 
Statement of the Case, including all applicable law and 
regulations, and the appellant and his representative should 
be provided an opportunity to respond.  The case should then 
be returned to the Board for further appellate consideration, 
if otherwise in order.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
these claims.  



		
	F.   JUDGE   FLOWERS
	Member, Board of Veterans' Appeals

 


- 6 -


